PER CURIAM.
Herman Marshall appeals the trial judge’s order denying his motion for post conviction relief. The trial judge denied the motion without holding an evidentiary hearing or attaching to his order a record sufficient to demonstrate that appellant is entitled to no relief, as required by Rule 3.850, Florida Rules of Criminal Procedure. The order denying the motion for post conviction relief is reversed and the cause remanded for proceedings in compliance with Rule 3.850.
REVERSED and REMANDED.
DOWNEY, HERSEY and DELL, JJ., concur.